Citation Nr: 0116976	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-08 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for low back strain 
with radiculopathy.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for Hepatitis C.  

4.  Entitlement to rating in excess of 70 percent for 
service-connected post-traumatic stress disorder (PTSD) prior 
to February 25, 1998.  

5.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1967 to February 
1970.  

By rating action in April 1993, the RO denied the veteran's 
claim of service connection for a low back disorder 
characterized as low back strain with radiculopathy.  The 
veteran and his representative were notified of this decision 
by letter in May 1993.  

By rating actions in April 1996 and March 1997, the RO denied 
the veteran's request to reopen the claim of service 
connection for a low back disorder.  The veteran and his 
representative were notified of these decisions and did not 
appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1997, April 1998, April 1999, 
and October 1999 rating decisions.  In March 1997, the RO 
denied, in part, the claim for a rating higher than the 70 
percent evaluation then assigned for service-connected PTSD.  
In April 1998, the RO denied, in part, at total rating for 
compensation purposes based on individual unemployability.  
In April 1999, the RO, in part, assigned a 100 percent 
schedular rating for the veteran's service-connected PTSD, 
effective from February 25, 1998.  In October 1999, the RO 
denied service connection for tinnitus, Hepatitis C, and a 
low back disorder on the grounds that the claims were not 
well grounded.  

Although the RO adjudicated the issue of service connection 
for low strain with radiculopathy on a de novo basis, the 
claim can only be reopened upon submission of new and 
material evidence.  While the veteran was not prejudiced by 
the RO's action, the Board is required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).  
Accordingly, the issue has been recharacterized on the first 
page of this document to reflect the appropriate adjudicatory 
considerations of the appeal.  

(The issues of whether new and material evidence has been 
received to reopen the claim of service connection for low 
back strain with radiculopathy, service connection for 
tinnitus and Hepatitis C and entitlement to a total 
disability rating based on individual unemployability are the 
subjects of the remand portion of this document.)  


FINDINGS OF FACT

1.  A formal claim for an increased rating for service-
connected PTSD was received by the RO on March 12, 1997.  

2.  Prior to February 25, 1998, the veteran's symptoms for 
PTSD more nearly approximated the degree of occupational and 
social impairment contemplated by a 100 percent schedular 
rating.  


CONCLUSION OF LAW

The criteria for a schedular 100 percent rating for service-
connected PTSD prior to February 25, 1998 are met.  
38 U.S.C.A. §§  1155, 5107; Veterans Claims Assistance Act of 
2000 (Nov. 9, 2000); 114 Stat. 2096; 38 C.F.R. §§ 4.3, 4.7, 
4.130, Part 4, Diagnostic Code 9411 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection was established for PTSD by rating action 
in April 1993, and a 30 percent evaluation was assigned, 
effective from July 20, 1992, the date of receipt of the 
veteran's claim.  

By rating action in June 1993, the RO assigned a temporary 
total rating of 100 percent under the provisions of 38 C.F.R. 
§ 4.29 for hospitalization, effective from January 19, 1993, 
and a 70 percent evaluation schedular rating, effective from 
May 1, 1993.  

A formal claim for an increased rating for service-connected 
PTSD was received from the veteran on March 12, 1997.  

A VA outpatient records received in March 1997 show that the 
veteran was seen for various maladies, including psychiatric 
problems from February 1996 to February 1997.  An outpatient 
report in February 1997 shows the veteran was transferred 
from another VA facility and for one-on-one evaluation.  The 
record also indicates that the veteran applied for vocational 
rehabilitation.  At that time, the veteran was observed to 
have reduced flexibility.  The assessment was PTSD, severe 
industrial impairment.  The plan was to continue one-on-one 
treatment.  

By rating action in March 1997, the RO, in part, denied an 
increased rating higher than 70 percent for the veteran's 
service-connected PTSD.  

Additional VA outpatient records associated with the claims 
file in March 1998 show the veteran was seen for various 
problems from April 1996 to February 1998.  In April 1996, 
the veteran reported that he was working in construction but 
did not know how much longer he could continue working in 
construction.  He had problems with increased flashbacks and 
startled response triggered by sounds, smells, and the 
actions of people at work.  His reported that his sleep 
disturbance was worse and that he had increased nightmares.  
The veteran reported that he almost gets into fights.  The 
examiner indicated that the veteran was inflexible, 
inefficient, with reduced persistence and pace.  The 
assessment was PTSD, chronic, severe industrial impairment - 
underemployed.  

In May 1997 the veteran reported continuing problems with 
PTSD symptoms.  He said that he avoided watching any Memorial 
Day ceremonies on the television, and that was not sleeping 
well, one to two hours, with nightmares.  The veteran was not 
working, and had been accepted to take two summer college 
courses.  He reported that his relationship with his 
girlfriend was up and down, and that he was irritable and 
angry; sometimes blowing-up at his girlfriend.  On 
examination, the veteran had reduced flexibility and 
efficiency at times.  His behavior and emotions were 
unreliable and unpredictable.  The assessment was PTSD, with 
severe industrial impairment.  

In August 1997, the veteran reported that he had broken up 
with his girlfriend, and that he had difficulty coping in a 
number of areas of his life.  He said that he didn't need any 
type of serious relationship.  He reported that stress 
interfered with his ability to function, and that he was 
anxious and nervous.  The assessment was unchanged.  In 
September 1997, the veteran reported that he watched a war 
movie that he shouldn't have and that his nightmares were 
more frequent.  He complained of decreased sleep and waking 
up frequently, and had problems with his courses as school.  
His memory and concentration were variable and unreliable.  
He reported that his relationship with his girlfriend was 
improving, mainly because she was trying to understand him, 
and that he was talking a lot in his sleep.  The assessment 
was PTSD, with severe industrial impairment.  

In February 1998, the veteran reported increased depression, 
insomnia, nightmares, and increased stress at school.  His 
appetite was decreased, and he had lost 10-pounds.  The 
veteran reported poor concentration and memory, and increased 
isolation with anger and rage.  The assessment was PTSD with 
depressive symptoms and insomnia.  The examiner noted that 
the veteran suffered from chronic, severe industrial 
impairment and opined that he was unemployable and totally 
disabled.  

Increased Rating - In General

Initially, it is noted that during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty-to-assist 
obligation, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In the instant case, the Board is satisfied that the duty to 
assist the veteran in the development of this claim with 
respect to the issue of a rating in excess of 70 percent 
prior to February 25, 1998, either under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) or the prior regulations pertaining to duty to assist 
as set forth in 38 U.S.C.A. § 5107 has been complied with.  
The veteran has undergone two VA psychiatric examinations, 
and all VA outpatient treatment records have been obtained.  
The record is complete and, in light of the favorable 
decision with respect to the increased rating issue, the 
Board finds that there is no further duty to assist the 
veteran in the development of this claim.  As to the claim 
for a total rating, the facts are not in dispute, and 
application of the law to the facts is dispositive.  
Therefore, remanding this issue to the RO would not produce 
any additional evidence that would change the disposition of 
the appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) the Court held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable the VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath, 1 Vet. App. at 
594.  38 C.F.R. § 4.7 provides that where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

Additionally, VA regulations provide that: 

When evaluating a mental disorder, the 
rating agency shall consider the 
frequency, severity and duration of 
psychiatric symptoms, the length of 
remissions, and the veteran's capacity 
for adjustment during periods of 
remission.  The rating agency shall 
assign an evaluation based on all the 
evidence of record that bears on 
occupational and social impairment rather 
than solely on the examiner's assessment 
of the level of disability at the moment 
of the examination.  

38 C.F.R. § 4.126(a) (2000).  

The regulations pertaining to rating psychiatric disabilities 
are found in 38 C.F.R. § 4.130, Codes 9201-9440 (2000) and 
are set forth, in pertinent part, as follows:  

General Rating Formula for Mental 
Disorders:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name..............................    100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike 

setting); inability to establish and 
maintain effective 
relationships...............................................    70

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

Analysis

As indicated above, the veteran was assigned a 100 percent 
schedular rating for his service-connected PTSD by rating 
action in April 1999, effective from February 25, 1998.  
However, because the veteran's appeal arises from a formal 
claim received in March 1997, the question remains as to 
whether the veteran is entitled to a rating higher than 70 
percent prior to February 25, 1998.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After reviewing the evidence of record, the Board 
concludes that the psychiatric disability picture prior to 
February 25, 1998, more closely approximates the criteria for 
a 100 percent schedular rating.  

The records show that the veteran had difficulties in most 
areas of his life due to his PTSD symptoms prior to February 
25, 1998.  While VA outpatient records show that the veteran 
was working in April 1996, he was unemployed when seen in May 
1997.  The examiner at that time, indicated that the 
veteran's behavior and emotions were unreliable and 
unpredictable.  His concentration and memory were unreliable 
and variable.  The record shows that the veteran had 
significant difficulty interacting with people, and that he 
was a persistent danger to others.  Inasmuch as the record 
shows that the veteran was, in fact, unemployed in May 1997, 
and that his behavior and emotions were unreliable and 
unpredictable, the Board finds that his symptoms were more 
closely analogous to that required for a 100 percent rating 
prior to February 25, 1998.  



ORDER

A schedular evaluation to 100 percent for the veteran's 
service-connected PTSD prior to February 25, 1998 is granted, 
subject to VA laws and regulation concerning payment of 
monetary benefits.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Initially, it should be noted that during the pendency of 
this appeal, a significant change in the law was effected.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to its duty-to-assist obligation, and superceded 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment or filed 
before the date of enactment and not yet final as of that 
date.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, it is noted that the claims of service 
connection for Hepatitis C, tinnitus, and low back strain 
with radiculopathy were denied on the basis that the claims 
were not well grounded.  Because the concept of well 
groundedness is no longer a legal basis to deny a claim, it 
would be potentially prejudicial to the veteran in this 
particular case were the Board to proceed to issue a merits-
based decision at this time.  As the RO has not been afforded 
the opportunity of initially considering the issues under the 
new act, additional development consistent with the new law 
must be undertaken.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  With regard to 
the issues of service connection for Hepatitis C and 
tinnitus, the veteran should be advised, among other things, 
that he must submit competent evidence that he has the 
disability in question, and the evidence must indicate that 
the disability or symptoms may be associated with the 
claimant's active service. 

Furthermore, the claim of service connection for low back 
strain with radiculopathy was denied previously by the RO and 
is now final.  The claim can only be reopened upon submission 
of new and material evidence.  The RO did not address the 
question of new and materiality of the evidence to reopen.  
Thus, the veteran was deprived of the opportunity to present 
evidence on the correct issue before the original triers of 
fact.  This disposition also deprived the appellant of his 
right, under 38 U.S.C. § 5103(a), to an explanation of what 
evidence was missing from his claim and an opportunity to 
supply such evidence.  

With regard to the issue of entitlement to a total disability 
rating based on individual unemployability, the applicable 
criteria provide as follows:

(a) Total disability ratings for 
compensation may be assigned, where the 
schedular rating is less than total, when 
the disabled person is, in the judgment 
of the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities.  [Emphasis added].

38 C.F.R. § 4.16 (2000).  

As it is the responsibility of the RO, in the first instance, 
to assign an effective date based on the Board's grant of a 
100 percent schedular rating for PTSD, the Board must defer 
consideration of the issue of individual unemployability 
benefits.  In this regard, as noted by the regulations above, 
the assignment of a 100 percent schedular rating precludes 
entitlement to a total disability rating based on individual 
unemployability.  Thus, this issue will be deferred by the 
Board, pending assignment of an effective date for the 
increased rating to 100 percent granted by this decision.

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2000).  Additionally, where, 
as here, the record before the Board is inadequate to render 
a fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims of service connection for his 
low back disorder, Hepatitis C, and 
tinnitus and his claim for individual 
unemployability benefits.  The RO should 
further inform the veteran in writing of 
his right to submit any additional 
argument and/or evidence in support of 
his claim.   

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for low back disorder, 
Hepatitis C and tinnitus since service.  
The approximate dates of any such 
evaluation or treatment should also be 
furnished by him to the extent feasible.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
those treatment records not already on 
file from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records not already of 
record must be obtained and associated 
with the claims file regardless of 
whether in fact the veteran responds to 
the foregoing request.  

4.  The veteran should provide the name 
and address of all employers since 1993.  
The RO should thereafter contact the 
employers and request that they furnish 
information as to the veteran's last date 
of employment and the reasons for leaving 
employment.

5.  With regard to the issues of service 
connection for tinnitus and Hepatitis C, 
appropriate examinations should be 
ordered if the veteran meets the 
requirements of the new Act and any 
regulations which may be published 
concerning when a veteran is to be 
provided a VA examination.  In addition, 
if the veteran submits new and material 
evidence to reopen his claim concerning 
his low back, an orthopedic examination 
should be ordered.  The claims folder 
must be made available to the examiners 
prior to the examinations, and each 
examiner should indicate for the record 
that he or she reviewed the claims file.  
It would be helpful if the examiner would 
comment on any contrary opinion of 
record, if applicable, and indicate 
whether she or he agrees or disagrees 
with that opinion.  

For Hepatitis C, Serology and LFTs 
must be performed to confirm the 
presence and type of hepatitis.  The 
examiner should offer a diagnosis as 
to the specific type of hepatitis 
the veteran has and provide an 
opinion as to whether it is at least 
as likely as not (50/50) that any 
identified hepatitis had its onset 
in service or is otherwise related 
to service.  In formulating a 
response, the physicians should 
utilize the underlined italicized 
phrase which sets forth the standard 
of proof necessary to grant a claim.  
The physician should describe all 
findings in detail and provide a 
complete rationale for all opinions 
offered.  If the physician is unable 
to make any determination, he or she 
should so state and indicate the 
reasons.  The findings should be 
typed or otherwise recorded in a 
legible manner for review purposes.  

If competent lay or medical evidence 
is submitted indicating that any 
tinnitus may be associated with 
military service or with another 
disability of service origin, the 
veteran should be afforded a VA 
audiological examination to 
determine the etiology of his 
claimed tinnitus.  In deciding the 
questions posed, the examiner should 
review the veteran's history of 
noise exposure during service and 
postservice.  The examiner should 
provide an opinion as to whether it 
is at least as likely as not (50/50) 
that the veteran's tinnitus had its 
onset in or is otherwise related to 
military service or whether tinnitus 
is proximately due to or the result 
of or being aggravated by a service 
connected disability.  If 
aggravated, the degree of 
aggravation should be quantified, to 
the extent possible.  In formulating 
a response, the physician should 
utilize the underlined italicized 
phrase which sets forth the standard 
of proof necessary to grant a claim.  
The physician should describe all 
findings in detail and provide a 
complete rationale for all opinions 
offered.  If the physician is unable 
to make any determination, he or she 
should so state and indicate the 
reasons.  The findings should be 
typed or otherwise recorded in a 
legible manner for review purposes.

If new and material evidence is 
submitted to reopen the claim for a 
low back disorder, the veteran 
should be afforded a VA orthopedic 
examination.  The examiner should 
offer a diagnosis for any identified 
low back disorder and provide an 
opinion as to whether it is at least 
as likely as not (50/50), that any 
identified the low back disorder had 
its onset in service or is otherwise 
related to service.  In formulating 
a response, the physician should 
utilize the italicized phrase which 
sets forth the standard of proof 
necessary to grant a claim.  The 
physician should describe all 
findings in detail and provide a 
complete rationale for all opinions 
offered.  If the physician is unable 
to make any determination, he or she 
should so state and indicate the 
reasons.  The findings should be 
typed or otherwise recorded in a 
legible manner for review purposes.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiners have responded to all 
questions posed.  In addition, the RO 
should assure that the provision 
pertaining to the duty to assist as 
provided for in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination reports not include 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

7.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  This should 
include readjudication of the claim to 
reopen service connection for low back 
disorder, service connection for tinnitus 
and Hepatitis C and entitlement to a 
total disability rating based on 
individual unemployability.  The RO 
should adjudicate the merits of the 
veteran's claims based on all the 
evidence of record and all governing 
legal authority, including the Veterans 
Claims Assistance Act of 2000.  If any 
decision remains adverse to the veteran, 
he and his representative should be 
issued a Supplemental Statement of the 
Case, which should include the 
appropriate laws and regulations 
pertaining to the reopening of final 
claims, and given an opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter(s) 
notifying him of the date and place of 
any examination and the address to which 
the letter(s) was sent should be included 
in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 


